786 F.2d 370
John VON NEUMANN, Plaintiff/Appellant,v.UNITED STATES of America;  Secretary of the Treasury;Commissioner of Customs;  and District Director ofCustoms for the Port of Seattle,District 30.01, Defendants/Appellees.
No. 79-3761.
United States Court of Appeals,Ninth Circuit.
April 2, 1986.

1
Richard V. Sandler, Sandler & Rosen, Los Angeles, Cal., for plaintiff/appellant.


2
Sheridan Ordin, U.S. Atty., Stephen D. Petersen, Howard D. Gest, Asst. U.S. Attys., Los Angeles, Cal., for defendants/appellees.


3
On remand from the United States Supreme Court.


4
Before TANG and BOOCHEVER, Circuit Judges, and PRICE,* District Judge.

ORDER

5
In accordance with the order of the United States Supreme Court, --- U.S. ----, 106 S. Ct. 610, 88 L. Ed. 2d 587, reversing our decision which had remanded this case to the United States District Court for a determination of whether delay in processing the petition for remission or mitigation of forfeitures or penalties violated petitioner's due process rights, it is hereby ordered that the judgment of the United States District Court is affirmed.



*
 Honorable Edward Dean Price, United States District Judge for the Eastern District of California, sitting by designation